— Appeal from a judgment of the Supreme Court at Special Term, entered January 28, 1975 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, and confirmed a determination of the State Tax Commission sustaining unincorporated business tax assessments imposed under article 23 of the Tax Law. We agree with the court’s decision confirming the determination of the respondent that the services rendered by petitioner as an independent claims adjuster do not entitle him to a professional exemption under subdivision (c) of section 703 of the Tax Law (People ex rel. Tower v State Tax Commission, 282 NY 407; Matter of Koner v Procaccino, 45 AD2d 551; Matter of Rosenbloom v State Tax Comm., 44 AD2d 69). On this record, such a finding is not arbitrary or capricious. We find no merit in petitioner’s assertions that there is any constitutional violation in the statutory exemption or its application (see Shapiro v City of New York, 32 NY2d 96; People ex rel. Moffett v Bates, 276 App Div 38). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Koreman, Main and Reynolds, JJ., concur.